Citation Nr: 1720622	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent prior to January 27, 2015 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter was previously remanded by the Board for additional development in March 2015.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2015.  A transcript of that hearing is of record.  

A January 2016 rating decision raised the evaluation of the Veteran's PTSD to 100 percent effective January 27, 2015.  The Veteran's claim is thus granted in full from January 27, 2015, and the Board will only discuss the period of time prior to that date in the decision below.  The Veteran's hearing was conducted on January 27, 2015, and his hearing testimony is not specifically discussed in this decision.


FINDING OF FACT

Prior to January 27, 2015, the Veteran's PTSD was productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to January 27, 2015, the criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified outstanding private treatment records relevant to his PTSD.  The duty to assist has thus been met in this case.  

A relevant VA examination was conducted in October 2011.  The record does not reflect that the examination was inadequate for purposes of determining the current severity of the Veteran's PTSD.  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an appropriate examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    
 
There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran and his representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. 
§ 4.130, DC 9411.  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

A July 2011 VA treatment note indicated that the Veteran suffered from sleeplessness and stated that he hated civilian life.  He had a mildly dysphoric mood, no suicidal ideation, and adequate judgment.  His symptoms were dysphoric mood, decreased interest, difficulty sustaining sleep, and weird dreams.  The Veteran recently reconnected with some of his Vietnam veteran friends, and was getting his band back together.  The Veteran was considering reconnecting with the motorcycle club, which he had stepped away from earlier.  He was not dating, and had some retained frustration with his daughter.  The Veteran's mood was self-controlled and effectively managed, and he had no hallucinations or delusions, and limited judgment.  He was assigned a GAF score of 50.  

A VA examination was conducted in October 2011.  A GAF of 65 was assigned.  The examiner noted that it was not possible to differentiate what portion of each symptom is attributable to each of the Veteran's psychiatric diagnoses because he has a mixed and shared symptom picture.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had been married for thirteen years.  They were divorced, and she eventually died of cancer.  The Veteran stated that he and his ex-wife got along, and that he had adopted her daughter.  He believed that he was a good father.  He reported that he currently lives alone, and his only other friends are veterans.  He had not engaged in his hobbies of guitar and motorcycles in some time.  The Veteran was employed and thinking of retirement at the time of the exam.  The Veteran's symptoms were depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In May 2012, the Veteran reported feeling unmotivated and frustrated with his co-workers, who he described as fools.  The Veteran stated that he would not quit work because he hates losing.  The treating physician described the Veteran as remarkably close to his daughter.  The Veteran also stated that he takes care of his mother, who lives nearby.  The Veteran lived alone and did not date.  The Veteran's mood was described as effectively managed.  He denied hallucinations, and had limited judgment.  He was assigned a GAF score of 50.

The Veteran submitted a questionnaire to the Social Security Administration (SSA) in connection with his disability claim.  The questionnaire is dated in August 2013.  Relevant to this issue, the Veteran stated that he had lost interest in his hobbies of guitar and motorcycle, and television.  He said that he does social things daily, including with his girlfriend.  He stated that he does not have trouble getting along with others if they are nice.  He stated he can pay attention all day, does not finish what he starts, follows written instructions okay, and follows spoken instructions well.   He wrote that he does not get along well with authority figures unless they are nice, and that he hates people with egos.  He has never been fired because of problems getting along with others.  He reported that he does not handle change to routine well, but handles stress well to a degree.  He believes he is more easily irritated.

An SSA psychiatric examination was conducted in September 2013.  The Veteran reported that he felt his employer would make him retire, and stated that his knee was not going to allow him to go back and do what he was doing.  The Veteran described many friends but an unsatisfactory social life.  The Veteran had no problems dealing with people across a number of situations.  The was capable of remembering locations and work-like procedures, and seemed able to remember detailed instructions.  The Veteran stated that he lived with his girlfriend of six months.  He described this relationship as supportive and healthy.  He denied suicidal ideation and hallucinations, and did not have panic attacks.  His mood was anxious and fearful about the future.  The examiner found no evidence of impairment of short-term, long-term and remote memory functioning.  There was mild impairment in his ability to sustain concentration.  His main social support was friends and family.  The examiner found that he was overall capable of adapting to work-related stress, and that there was no evidence of limitations on work tasks due to psychological factors.  His primary issue was medical in nature.  The Veteran was assigned a GAF score of 60.

In December 2013, the Veteran reported that he had become engaged.  The Veteran stated that he tears up easily and maintains strong empathy for others, and feels a strong sense of hypervigilance to ensure the safety of his fiancé.  The Veteran was sleeping better, although he was still having some trouble.  He reported that he was participating in events through a local veterans' organization.  The Veteran discussed his fiancé again in March 2014.  He stated that he had known his fiancé for a long time as she was a neighbor, and that he never acts violent toward or mistreats her.  In May 2014, he expressed feeling blessed to have a supportive fiancé and future son-in-law, although he did repeat ongoing difficulty in that he becomes angry when he watches movies about Vietnam.

In June 2014, the Veteran reported that he was doing well, and must have a good personality because he cannot go anywhere without running into someone that he knows.  Later that month, the Veteran stated that he has been feeling angry ever since he left Vietnam.  His symptoms were recorded as intrusive memories, frequent awakenings, talking in his sleep, anxiety on exposure to triggers, irritability, hypervigilance, and exaggerated startle response.  The Veteran denied significant avoidance symptoms, and his mood was generally described as friendly.  At this point, the Veteran denied significant depression or anhedonia, but stated that he felt he can cry over nothing.  His thought processes were linear and goal-directed.  He denied suicidal ideation and hallucinations.  His judgment was described as limited.  He also stated that he drank 12-18 beers a day, but denied that this drinking had any effect on his life other than avoiding drinking and driving.  At the end of the month, the Veteran described enjoying a vacation with his wife, although he did not like the long drive.  The Veteran reported seeking and enjoying bonds with other veterans of the Vietnam war, and having close friendships with several of these veterans.  The Veteran described himself as feeling anger that he usually keeps under the surface, as well as having a quick temper when someone disrespects or endangers people he cares for.  He often watches the news even though it upsets him.

The Veteran discussed his recent wedding in August 2014.  He also reported anticipating an upcoming pool party that he and his wife were hosting because they had put in a pool.  The Veteran decided to retire, and felt angry because he felt he was treated unfairly by his employer.  The Veteran reported watching the news even though he becomes upset by it, and enjoying support of fellow veterans both through online groups and in person.  

In October 2014, the Veteran continued to endorse symptoms of intrusive memories, frequent awakenings, talking his sleep, anxiety on exposure to triggers, irritability, hypervigilance, and exaggerated startle response.  His mood was again described as friendly in general.  The Veteran reported drinking 12-18 beers a day.  He had linear thought process and appropriate thought content, no suicidal ideation, and no hallucinations.  He had limited judgment.

The record does not reflect that the Veteran suffers deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's irritability has caused him some difficulty in the workplace in that he has stated he feels angry with co-workers or managers who he feels are fools or not nice.  However, the record does not reflect that this irritability has led to a significant deficiency in his ability to do his job.  He eventually retired due to a physical disability.  Additionally, the September 2013 SSA examination found that there was no evidence of limitations on work tasks due to psychological factors.  This is not to say that the Veteran's irritability has had no effect on his workplace efficiency.  The 50 percent rating he is already assigned reflects the reduced reliability and productivity that may be the result of inter-personal conflict and frustration.  However, the record does not support a finding that his irritability rises to the level of making him deficient in his ability to work.

During the period on appeal, the Veteran began a relationship with and eventually married his current wife.  He maintained a relationship with his daughter described by a VA physician as "remarkably close."  Although the Veteran has expressed dissatisfaction with his social life, the record reflects that he has several friends.  Thus, the Veteran's family relations cannot be described as deficient.

The Veteran's thought processes are consistently described as linear.  He consistently denied hallucinations, suicidal ideation, and homicidal ideation.  The SSA examiner found no significant short-term memory problems, no evidence of impairment of long-term and remote memory functioning, and only mild problems with concentration.  Therefore, he does not suffer from a deficiency in thinking.

Although the Veteran has stated that he struggles with irritability and loss of interest in his hobbies, his mood is often described in treatment notes as controlled or effectively managed.  The rating schedule describes deficient mood as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The record does not reflect that during the period in question, the Veteran's irritation had reached the point of affecting his ability to function.  On the contrary, the Veteran stated in June 2014 that he usually kept his anger under the surface.  Therefore, the Veteran's irritability and anhedonia do not reach the level of deficiency.

The Veteran's judgment is frequently described as limited.  However, even if his judgment is deficient due to his PTSD, he is not deficient in most areas of his life.  Therefore, the record does not support the assignment of a rating in excess of 50 percent for PTSD prior to January 27, 2015, and the claim must be denied.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  As noted above, no other issue, which includes entitlement to a TDIU, has been reasonably raised by the record.  The record reflects that the Veteran retired due to a non-service connected physical disability.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent prior to January 27, 2015 for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


